Appeal from a judgment of the Supreme Court at Special Term (Cerrito, J.), entered January 10, 1980 in Clinton County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to annul a determination of the Clinton Correctional Facility Adjustment Committee. Petitioners, inmates at the Clinton Correctional Facility, were assigned to work in the “State Shop”. Upon accepting jobs as State Shop workers they were made aware of the possibility that Sunday labor could be required of them. Following their refusal to obey an order directing them to work on a Sunday, inmate misbehavior reports were filed against them and shortly thereafter an adjustment committee hearing was held to investigate the charges. At that hearing they were afforded an opportunity to hear the charges brought against them and to present oral evidence on their behalf. They were not allowed to present documentary evidence, call witnesses, or to have representation by either retained or appointed counsel. After affirming the charges, the adjustment committee imposed the following punishment: suspension from their jobs, seven days’ keeplock, and the temporary loss of certain privileges. Petitioners’ contention that they were entitled to more extensive due process rights than they were accorded at the adjustment committee hearing because keeplocking an inmate for seven days is suffi*978ciently punitive in nature to trigger those protections, finds support in McKinnon v Patterson (568 F2d 930, cert den 434 US 1087). We are constrained, however, to hold otherwise because of our ruling in Matter of Hicks v LeFevre (59 AD2d 423). There an adjustment committee’s confinement of an inmate to a special housing unit for approximately nine days, pending a superintendent’s proceeding, was specifically found to constitute nonpunitive action to which strict due process standards were inapplicable (see, also, Matter of Amato v Ward, 41 NY2d 469, 472-473). Judgment affirmed, without costs. Main, Mikoll and Yesawich, Jr., JJ., concur.